         Case 9:20-cv-00051-DLC Document 5 Filed 08/12/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  JESSE LEE SACKETT,
                                                     CV 20–51–M–DLC
                       Petitioner,

        vs.                                           ORDER

  LYNN GUYER; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                       Respondents.

      Before the Court is the Findings & Recommendations of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 4.) Judge DeSoto recommends that

the Court dismiss Petitioner Jesse Lee Sackett’s Petition for Writ of Habeas Corpus

and deny a certificate of appealability. (Id. at 8.) Sackett has filed no objection to

the Findings and Recommendations.

      Absent objection, the Court reviews Judge DeSoto’s Findings and

Recommendations for clear error. See United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error review is “significantly deferential” and exists if the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).



                                          -1-
         Case 9:20-cv-00051-DLC Document 5 Filed 08/12/20 Page 2 of 3



      Sackett challenges Montana State Prison’s (“MSP”) failure to grant him

credit for 345 days of time served based on its purported miscalculation of his

custodial release date. (Doc. 1 at 4.) He goes on to argue that this time-served

credit should be doubled, day-for-day, under a repealed Montana statute that

provided a “good time allowance” for inmates employed in “prison work or

activity.” (See id. (citing Mont. Code Ann. § 53–30–105 (1995 Mont. Laws, ch.

372, §§ 12(2), 13, repeal eff. Oct. 1, 1997)).) Sackett reasons that, pursuant to the

“good time” statute, he should be entitled to 690 days of credit for time served.

(Doc. 1 at 7.) At bottom, then, Sackett appeals to this Court to reexamine MSP’s

application and interpretation of Montana’s sentencing laws.

      Reviewing Judge DeSoto’s Findings and Recommendations for clear error,

the Court agrees that Sackett’s Petition falls outside the scope of federal habeas

review. The Supreme Court has “repeatedly held that a [state’s] interpretation of

state law . . . binds a federal court sitting in habeas corpus.” Bradshaw v. Richey,

546 U.S. 74, 76 (2005). The calculus is unchanged by Sackett’s attempt to extend

the reach of federal habeas review by injecting ex post facto and equal protection

questions into his Petition. Sackett’s application simply asks the Court to reassess

his credit for time served—and, as a consequence, his “good time” allowance for

the period in question—based on MSP’s purported miscalculation of his release

date. (Doc. 1 at 4, 7.) In other words, the Court cannot reach the constitutional

                                         -2-
          Case 9:20-cv-00051-DLC Document 5 Filed 08/12/20 Page 3 of 3



questions Sackett proffers as it relates to the repealed “good time” statute without

first deciding whether MSP appropriately calculated his time-served credit in the

first place.

       Furthermore, the Court agrees that a certificate of appealability should be

denied. “Jurists of reason” could not “conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 327 (2003) (citation omitted).

       Accordingly, IT IS ORDERED that the Court ADOPTS Judge DeSoto’s

Findings and Recommendations (Doc. 4) IN FULL. Consequently, IT IS

ORDERED that:

       (1)     Sackett’s Petition (Doc. 1) is DISMISSED.

       (2)     The Clerk of Court shall, by separate document, enter judgment of

dismissal.

       (3)     A certificate of appealability is DENIED.

       DATED this 12th day of August, 2020.




                                         -3-
